DETAILED ACTION

Oath/Declaration
1.	Oath and declaration filed on 11/25/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 12/10/2020 and 11/25/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-23 are rejected under 35 U.S.C. 103 as being unpatentable over Da Veiga et al (2019/0286217 A1).

g)    the processor (16) being configured    to: i.    detect a current angular orientation between the first and the second touchscreen displays; ii.    determine, based on at least the accelerometer iii.    determine the device configuration based on the angular orientation; and
iv.    cause images to be displayed on the first and the second touch-screen displays based on the determined device configuration.
Da Veiga et al discloses all of the claimed limitations except gravitational direction.
However, Da Veiga et al discloses orientation module 42 and sensor data (54) include accelerometer data (paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide orientation module with the  sensor data  include accelerometer data in 
 Regarding claim 5,  depends on claim 4, Da Veiga et al  discloses wherein to determine the device configuration based on the angular orientation and indicated gravitational direction the processor is further configured to, in any order’s) determine the first touch-screen display (24A) is substantially horizontal and facing substantially upward from the ground; b) determine the second touch-screen display (24B) has an angular orientation between about 90 degrees or more from display-to-display orientation relative to the first touch-screen display; and, c) set a device configuration value to indicate that the mobile computing device is configured in a laptop pose.  
Da Veiga et al discloses all of the claimed limitations except gravitational direction.
However, Da Veiga et al discloses orientation module 42 and sensor data (54) include accelerometer data (paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide orientation module with the  sensor data  include accelerometer data in to the Da Veiga et al  a mobile computing device for the purpose of  user can lead excessive power usage as taught by Da Veiga (paragraph 0003).
 Regarding claim 6, Da Veiga et al wherein to cause images to be displayed the processor (16) is further configured to, in any order: a) cause a graphical user input area to be displayed on the first touch-screen display oriented such that the top of the area is placed toward the hinge; and, b) cause a graphical user interface area to be displayed on the second touch-screen display oriented such that the bottom of the area is placed toward the hinge (paragraph 0020, paragraph 0097).  

Da Veiga et al discloses all of the claimed limitations except gravitational direction.
However, Da Veiga et al discloses orientation module 42 and sensor data (54) include accelerometer data (paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide orientation module with the  sensor data  include accelerometer data in to the Da Veiga et al  a mobile computing device for the purpose of  user can lead excessive power usage as taught by Da Veiga (paragraph 0003).
Regarding claim 8, Da Veiga et al discloses wherein to cause images to be displayed the processor is further configured to: a) cause a graphical user interface area to be displayed on the second touch-screen display oriented such that the bottom of the area is placed toward the hinge.  
Regarding claim 9, Da Veiga et al discloses wherein to determine the device configuration based on the angular orientation and indicated gravitational direction the processor is further configured to, in any order: a) determine the first and second touch-screen displays are both facing at least slightly upward and outward from the ground, b) 
Da Veiga et al discloses all of the claimed limitations except gravitational direction.
However, Da Veiga et al discloses orientation module 42 and sensor data (54) include accelerometer data (paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide orientation module with the  sensor data  include accelerometer data in to the Da Veiga et al  a mobile computing device for the purpose of  user can lead excessive power usage as taught by Da Veiga (paragraph 0003).
Regarding claim 10, Da Veiga et al discloses wherein to cause images to be displayed the processor (16) is further configured to: a) cause a graphical user interface area to be displayed on the first touch-screen display with the graphical user interface oriented such that the top of the area is placed toward the hinge (paragraph 0100).  
Regarding claim 11, Da Veiga et al discloses wherein to cause images to be displayed the processor (16) is further configured to: a) cause a presenter user interface area to be displayed on the first touch-screen display with the presenter user interface oriented such that the top of the area is placed toward the hinge.  
Regarding claim 12, Da Veiga et al discloses wherein to cause images to be displayed the processor  (16) is further configured to:  a) cause a presentation display area to be displayed on the second touch-screen display with the presentation display oriented such that the top of the area is placed toward the hinge.  

Regarding claim 14, Da Veiga et al discloses wherein to cause images to be displayed the processor (16) is further configured to, in any order: a) determine, based on at least the camera, an orientation of the user's face relative to the identified user-facing screen and the indicated gravitational direction; b) cause a graphical user interface display area to be displayed on the identified user- facing screen in an orientation that appears upright to the user based on the determined orientation of the user's face.  
Regarding claim 15, depends on claim 4, Da Veiga et al discloses wherein to determine the device configuration based on the angular orientation and indicated gravitational direction the processor is further configured to, in any order: a) determine the first and second touch-screen displays are in substantially 180-degree relative angular orientation; and, b) set a device configuration value to indicate the mobile computing device is configured in a large tablet pose.  
Da Veiga et al discloses all of the claimed limitations except gravitational direction.
However, Da Veiga et al discloses orientation module 42 and sensor data (54) include accelerometer data (paragraph 0030).

 Regarding claim 16, Da Veiga et al discloses wherein to cause images to be displayed the processor (16)  is further configured to, in any order:  a) determine, based on at least the camera, an orientation of the user's face relative to the first and second touch-sensitive display screens and the indicated gravitational direction; b) cause a first and second graphical user interface display area to be displayed on the first and second touch-sensitive display screens (24A and 24B) in an orientation that appears upright to the user based on the determined orientation of the user's face.  
Regarding claim 17, depends on claim 4,  Da Veiga et al discloses wherein to determine the device configuration based on the angular orientation and indicated gravitational direction the processor is further configured to, in any order: a) determine the first and second touch-sensitive display screens are side-by-side and the hinge is substantially vertical with respect to the ground; b) determine the second touch-screen display has an angular orientation of less than about 180 degrees from a display-to-display angular orientation relative to the first touch-screen display; and, c) set a device configuration value to indicate the mobile computing device is configured in a dual display or book pose. 
Da Veiga et al discloses all of the claimed limitations except gravitational direction.
However, Da Veiga et al discloses orientation module 42 and sensor data (54) include accelerometer data (paragraph 0030).

Regarding claim 18, Da Veiga et al discloses wherein to cause images to be displayed the processor (16)  is further configured to, in any order: a) cause a first graphical user interface area to be displayed on the first touch-screen display oriented such that the top of the area is up based on the indicated gravitational direction; and, b) cause a second graphical user interface area to be displayed on the second touch- screen display oriented such that the top of the area is up based on the indicated gravitational direction.  
Da Veiga et al discloses all of the claimed limitations except gravitational direction.
However, Da Veiga et al discloses orientation module 42 and sensor data (54) include accelerometer data (paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide orientation module with the  sensor data  include accelerometer data in to the Da Veiga et al  a mobile computing device for the purpose of  user can lead excessive power usage as taught by Da Veiga (paragraph 0003).
Regarding claim 19, Da Veiga et al discloses wherein a wireless mouse and keyboard are paired with the mobile computing device (paragraph 0098).  
Regarding claim 20, Da Veiga et al discloses wherein to determine the device configuration based on the angular orientation and indicated gravitational direction the processor is further configured to, in any order: a) determine, based on at least the 
Regarding claim 21, Da Veiga et al discloses wherein to cause images to be displayed the processor is further configured to, in any order’s) cause a first graphical user interface area to be displayed on the first touch-screen display in an orientation that appears upright to the user based on the determined orientation of the user's face; (80A) and, b) cause a second graphical user interface area to be displayed  (80B) on the second touch- screen display in an orientation that appears upright to the user based on the determined orientation of the user's face (figure 8).  
Regarding claim 22, Da Veiga et al discloses wherein the angular orientation between the first touch-screen display and the second touch-screen display is determined using an angle sensor interfaced with the hinge of the mobile computing device (paragraph 0100).  
Regarding claim 23, Da Veiga et al discloses wherein the angular orientation between the first touch-screen display and the second touch-screen display is determined using at least two accelerometers placed on opposite sides of the hinge (paragraph 0100).   



Conclusion
4.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.